Citation Nr: 0623691	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a rating in excess of 10 
percent for the veteran's service-connected low back 
disability.  

During the pendency of this appeal, the RO issued a September 
2005 rating decision that assigned a 20 percent disability 
rating for the veteran's low back disability, effective from 
December 14, 2004, the date of receipt of his claim.  This 
did not satisfy the veteran's appeal.

The Board notes that the veteran, in a statement received in 
February 2006, asserted expressed his belief that he should 
be awarded a compensable evaluation for his service-connected 
low back disability, effective from 1952.  This matter is 
referred to the RO for appropriate action.  


REMAND

A review of the claims folder reveals that the veteran, in a 
statement dated in February 2006, reported that he had 
undergone physical therapy, but the treatment caused him more 
pain than before.  The Board notes that records pertaining to 
this treatment are not currently associated with the claims 
folder.  As they are potentially relevant to his claim for a 
higher rating, they should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
particular, he should be informed that he 
should provide the records pertaining to 
the physical therapy referenced in his 
February 2006 statement or the 
identifying information and any 
authorization necessary for VA to obtain 
the records on his behalf. 

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  If the RO or the AMC is unsuccessful 
in obtaining a copy of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


